Citation Nr: 0118417	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  98-14 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs Chapter 31 vocational 
rehabilitation subsistence allowance benefits in the amount 
of $741.87.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.  In February 1997, the St. Petersburg, Florida, 
Regional Office's (RO) retroactively amended the veteran's 
award of Department of Veterans Affairs (VA) vocational 
rehabilitation subsistence allowance benefits for the period 
between June 24, 1996 and August 1, 1996.  The RO conveyed 
that the action resulted in an overpayment of VA Vocational 
rehabilitation subsistence allowance benefits in the amount 
of $741.87 and informed the veteran of his appeal and waiver 
rights.  In February 1997, the veteran submitted a notice of 
disagreement with the creation of the overpayment and a 
request for waiver.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA Chapter 31 
vocational rehabilitation subsistence allowance benefits in 
the amount of $741.87.  In October 1997, the veteran 
submitted a notice of disagreement with the waiver denial.  
In July 1998, the RO issued a statement of the case to the 
veteran and his accredited representative which addressed 
solely the issue of waiver of recovery of an overpayment of 
VA Chapter 31 vocational rehabilitation subsistence allowance 
benefits in the amount of $741.87.  In September 1998, the 
veteran submitted a substantive appeal from the denial of 
waiver of recovery of an overpayment of VA Chapter 31 
vocational rehabilitation subsistence allowance benefits in 
the amount of $741.87.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  


REMAND

In January 1996, the veteran was awarded vocational 
rehabilitation subsistence allowance benefits at a rate of 
$563.94 for the period between January 8, 1996 and August 22, 
1996.  A July 1996 Notice of Change of Student Status (VA 
Form 22-1999b), Valencia Community College informed the VA 
that the veteran had withdrawn after the drop period.  His 
last day of attendance was reported to have been July 24, 
1996.  In a July 30, 1996 written statement, the veteran 
acknowledged a July 23, 1996 conversation with his VA 
vocational rehabilitation counselor wherein he stated that he 
was withdrawing from the course he was taking at Valencia 
Community College for physical, familial, and academic 
reasons.  An August 5, 1996 handwritten notation on the 
veteran's July 1996 written statement signed by the veteran's 
VA vocational counselor conveys "mitigating circumstances 
granted due to family pressures."  In February 1997, the RO 
retroactively amended the veteran's award of vocational 
rehabilitation subsistence allowance benefits for the period 
between June 24, 1996 and August 1, 1996 as the veteran 
ceased attending his courses.  In February 1997, the RO 
informed the veteran in writing of the overpayment that the 
action resulted in an overpayment of $741.87 to him and 
informed him of his appeal and waiver rights.  

The veteran advances on appeal that the alleged overpayment 
of VA vocational rehabilitation subsistence allowance 
benefits was not properly created and any valid debt should 
be waived.  The United States Court of Appeals for Veterans 
Claims (Court) has directed that when a debtor requests 
waiver of an overpayment and also asserts that the underlying 
debt is invalid, the VA must resolve both matters.  Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).  

Furthermore, the question of whether the overpayment at issue 
was properly created is inextricably intertwined with the 
issue of the veteran's entitlement to waiver of recovery of 
the overpayment.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue 
is inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

The veteran has submitted a timely notice of disagreement 
with the creation of the overpayment of VA vocational 
rehabilitation subsistence allowance benefits in the amount 
of $741.87.  The RO has not issued a statement of the case or 
supplement statement of the case which addresses that issue.  
The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran and his 
accredited representative of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's request 
for waiver of the alleged overpayment has not been considered 
under the amended statutes.  Therefore, the veteran's claim 
must be returned to the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, this case is REMANDED for the 
following action: 

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

2.  Thereafter, if otherwise in order, 
the RO should readjudicate the creation 
of the overpayment in question and the 
veteran's entitlement to waiver of 
recovery of an overpayment of VA Chapter 
31 vocational rehabilitation subsistence 
allowance benefits in the amount of 
$741.87.  

3.  The RO should then issue a 
supplemental statement of the case to the 
veteran and his accredited representative 
which contains a full and complete 
discussion of (1) whether the overpayment 
of VA Chapter 31 vocational 
rehabilitation subsistence allowance 
benefits in the amount of $741.87 was 
properly created; (2) the veteran's 
entitlement to waiver of recovery of 
overpayment of VA Chapter 31 vocational 
rehabilitation subsistence allowance 
benefits in the amount of $741.87; and 
(3) all applicable laws and regulations.  
Specifically, the supplemental statement 
of the case should include a discussion 
of the events which led to the creation 
of the overpayment and an explanation of 
the amount of the indebtedness assessed 
against the veteran.  

If the claim is denied, the veteran should be given the 
opportunity to respond to the supplemental statement of the 
case.  The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


